Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-21 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “selecting, by a network device comprising a processor, a first group of resources for a group of user equipment of groups of user equipment, wherein the first group of user equipment provides coverage to a geographic location where the network device is located, and wherein other groups of user equipment of the groups of user equipment provide other coverage to other geographic locations; and communicating, by the network device to a first user equipment of the group of user equipment, first information corresponding to the first group of resources, the first user equipment being a local manager of the group, that: based on the first information and traffic information received from a second user equipment of the group of user equipment, selects second information corresponding to a second group of resources “. 

As to claims 2-8, the claims are allowed as being dependent from an allowable claim.

As to claim 9, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 10-14 and 16, the claims are allowed as being dependent from an allowable claim.

As to claim 17, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 18-21, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467